Citation Nr: 0611079	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  02-04 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disorder, 
diagnosed as status post lumbar arthrodesis at L4-S1.



REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from October 1961 to 
October 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The Board previously denied the appellant's claim in October 
2004.  He appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  The veteran's 
attorney and VA General Counsel filed a joint motion 
requesting that the Court vacate the Board's decision and 
remand the case to the Board for further development and re-
adjudication in accordance with the directives of the August 
2005 joint motion.  The Court granted the joint motion for 
remand in August 2005 and returned the case to the Board.

The Board wrote to the veteran's attorney in September 2005.  
The veteran, through his attorney, was advised that the case 
was returned to the Board by the Court.  He was further 
advised that he had 90 days to submit additional evidence or 
argument in support of his claim.  

The veteran's attorney requested a 60-day extension to submit 
additional evidence in December 2005.  The request was 
granted that same month.  No additional argument or evidence 
was submitted.  The veteran's attorney wrote to the Board in 
February 2005 and asked that the case be remanded in 
compliance with the Court order and actions set forth in the 
joint motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



REMAND

As noted in the Introduction, the veteran's claim was denied 
by the Board in October 2004.  He appealed and the decision 
was vacated by the Court, based on a joint motion for remand, 
and returned to the Board for additional development.  The 
directed development can only be accomplished by way of a 
remand to the RO.

The veteran served on active duty from October 1961 to June 
1965.  He submitted his claim for service connection for a 
low back disorder in January 2001.  

The veteran alleges that he was treated for a back injury in 
service on two occasions.  Once during basic training at 
Lackland Air Force Base (AFB) in 1961, and later while 
undergoing additional training at Shepherd AFB in 1962.  The 
veteran's service medical records (SMRs) reflect that he was 
seen on two occasions, January 30 and February 1, 1962, with 
complaints of low back pain.  There was no entry from earlier 
when he was in basic training and no additional entries 
regarding back pain.  The veteran was seen on several 
occasions for injuries or complaints of pain related to 
incidents while playing sports but nothing further regarding 
his back.  He also had surgery for a pilonidal cyst.  His 
1965 separation examination was negative for any complaints 
or findings regarding a back disorder.

The earliest medical evidence of record that shows the 
veteran being treated for complaints of back pain is 
contained the in the records of P. Ketcham, M.D., beginning 
in 1986.  There is even a notation that the veteran was going 
to be seen at a VA hospital dated December 16, 1986.  No 
specific disorder such as arthritis, disc disease, or 
herniated disc is identified; only back pain is listed in the 
records.

Additional records from C. Boston, M.D., reflect that the 
veteran was initially seen in August 1991 with a complaint of 
back pain.  The veteran related that he injured his back 
while lifting.  The veteran later underwent posterior spinal 
arthrodesis from L4 to the sacrum in March 1992.  There is no 
mention of a prior back injury during the veteran's military 
service in Dr. Boston's records.

The veteran submitted two letters from A. B. Todorov, M.D., 
who opined that he believed the veteran's current back 
problem was related to an incident that occurred during basic 
training.  Dr. Todorov provided no basis for this conclusion, 
nor did he say what records he had reviewed to reach the 
conclusion.  Further, he did not identify what the current 
"back problem" was by way of a diagnosis.  

Dr. Todorov said that the veteran was a patient of his that 
he was following for chronic low back pain.  The RO did make 
an attempt to obtain treatment records from Dr. Todorov in 
July 2001.  The request was returned as undeliverable.  The 
veteran provided a new address for the doctor in September 
2001; however, no additional request for the records was 
made.  A new request for the records should be made upon 
return of the case.  The record request should also ask that 
Dr. Todorov identify the records he reviewed in arriving at 
his opinion and ask that he provide a rationale or basis for 
his opinion.

The joint motion noted that the veteran reported receiving 
treatment at the VA medical centers (VAMC) in Birmingham and 
Tuscaloosa, Alabama, and that VA had not attempted to obtain 
those records.  A request for the records must be made in 
compliance with the directions of the joint motion.

Finally, the veteran submitted a letter from the Social 
Security Administration (SSA) with his claim in January 2001.  
The letter, dated in December 2000, noted that he was in 
receipt of SSA benefits.  A request for the administrative 
law judge's decision and associated records must be made.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
folder any medical records identified by 
the veteran.  The RO must request records 
for the veteran from the VAMCs in 
Birmingham and Tuscaloosa from 1965 to 
the present unless the veteran is able to 
provide a specific date for a records 
search.

Another request to Dr. Todorov for his 
medical records should be made.  In 
addition to asking for treatment records, 
he should be asked to identify any 
records he reviewed in reaching his 
opinion regarding the veteran's back 
disorder, and to provide a rationale for 
his opinion.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits.  
This should include the decision granting 
the benefits, as well as all of the 
medical records relied upon concerning 
that claim.  

3.  The RO should also contact the 
appropriate record source to inquire if 
there are any additional service medical 
records to show treatment at the medical 
facility at Lackland AFB in 1961.

4.  The veteran should be afforded an 
examination.  The examiner must review 
the veteran's claims file in association 
with the examination.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed and the 
results noted in the examination report.  
A discussion of the veteran's history of 
treatment for back pain, to include his 
treatment in service in 1962 and his 
injury in August 1991 should be included.  
The examiner is requested to provide an 
opinion as to whether there is at least a 
50 percent probability or greater that 
any identified condition is related to 
the veteran's military service.  The 
examination report must include a 
complete rationale for all opinions 
expressed.  

5.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought is not granted, the 
veteran and his attorney should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

